Case 1:19-cv-02435-PAB-KLM Document 28 Filed 03/18/20 USDC Colorado Page 1 of 2


                            IN UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No.: 1:19-cv-02435-PAB-KLM

  Julie Morgan,

          Plaintiff,

  Premier Bankcard, LLC,

          Defendant.


                                 STIPULATION OF DISMISSAL



         IT IS HEREBY STIPULATED AND AGREED by and between the parties and/or their

  respective counsel as follows that, pursuant to FRCP 41(a)(1)(A)(ii), the above-captioned action

  is hereby dismissed in its entirety without prejudice and without costs to any party.

   Julie Morgan                                  Premier Bankcard, LLC

   ___/s/ Sergei Lemberg__________               _/s/ Jamie N. Cotter ____________

   Sergei Lemberg, Esq.                          Jamie N. Cotter, Esq.
   Lemberg Law, LLC                              Spencer Fane LLP
   43 Danbury Road, Third Floor                  1700 Lincoln Street, Suite 2000
   Wilton, CT 06897                              Denver, CO 80203
   Telephone: (203) 653-2250                     Phone: (303) 839-3826
   slemberg@lemberglaw.com                       Fax: (303) 839-3838
   Attorneys for Plaintiff                       jcotter@spencerfane.com
                                                 Attorney for Defendant




  _____________________________
  SO ORDERED
Case 1:19-cv-02435-PAB-KLM Document 28 Filed 03/18/20 USDC Colorado Page 2 of 2




                                   CERTIFICATE OF SERVICE

          I hereby certify that on March 18, 2020, a true and correct copy of the foregoing
  Stipulation of Dismissal was served electronically by the U.S. District Court for the District of
  Colorado Electronic Document Filing System (ECF) and that the document is available on the
  ECF system.
                                               By_/s/ Sergei Lemberg_________
                                                     Sergei Lemberg, Esq.




                                                   2
